DETAILED ACTION
1.	The applicant’s amendment filed 01/27/2021 was received. Claim 25 was amended. Claims 1-16, 21, 23 & 27 are withdrawn from further consideration.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 11/17/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 17-20, 22, 24-26 & 28-30 are directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-16, 21, 23 & 27, directed to the product of using an allowable process, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 12/02/2020, 01/21/2021 & 03/23/2021 are being considered by the examiner.

Claim Objections
6.	The claim objections of claim 25 are withdrawn per amendments of claim 25.

Claim Rejections
7.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Lennon et al. (US 2007/0110893 A1) of claims 17-20, 22, 24-26 & 28-30 are withdrawn per Applicant’s arguments being persuasive.

Reasons for Allowance
8.	Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “An apparatus for fabricating a layer for an electronic device having one or more light emitting elements, the layer to have a desired thickness, the apparatus comprising: 

an ink jet printer within the gas enclosure, the ink jet printer to print droplets of an organic material onto the substrate, in a manner so as to form a liquid coat over the one or more light emitting elements; 
circuitry to receive at least one value dependent on the desired thickness and to control the volume of the liquid printed per unit area of the substrate in dependence on the desired thickness, using the at least one value, by causing the ink jet printer to vary at least one of a droplet area density or a size of the droplets, in a manner such that a thicker liquid coat is formed by a greater droplet area density or size and a thinner liquid coat is formed by a lesser droplet area density or size; and 
a processing mechanism to process the liquid coat once deposited to form the layer from the liquid coat so as to have the desired thickness.” The closest prior art of record Lennon et al. (US 2007/0110893 A1), does not teach nor suggest the combination of structural components and functional limitations as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 17 recites “A method of fabricating a layer for an electronic device having one or more light emitting elements, the layer to have a desired thickness, the method comprising: 

using circuitry to receive at least one value dependent on the desired thickness and control the volume of the liquid printed per unit area of the substrate in dependence on the desired thickness, using the at least one value, by causing the ink jet printer to vary at least one of a droplet area density or a size of the droplets such that a thicker liquid coat is formed by a greater droplet area density or size and a thinner liquid coat is formed by a lesser droplet area density or size; and 
using a processing mechanism to process the liquid coat to form the layer having the desired thickness from the liquid coat.” The closest prior art of record Lennon et al. (US 2007/0110893 A1), does not teach nor suggest the combination steps using structural components with functional limitations as in the context of independent claim 17. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717